 Case 2:20-cv-00491-JS-SIL Document 6 Filed 07/29/20 Page 1 of 5 PageID #: 32



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CATHY MEROLA,

                  Plaintiff,
                                                ORDER
          -against-                             20-CV-0491(JS)(SIL)

DR. SHARON LOWE; DR. M. SHAROHA;
MICHAEL ESANG, MBB CH; DR. JACOB
SPERBER; A. DALEO LPN, NASSAU
HEALTH CARE CORPORATION, d/b/a/
NASSAU UNIVERSITY MEDICAL CENTER,
a/k/a NUHEALTH; COMMISSIONER OF THE
DEPARTMENT OF MENTAL HEALTH OF COUNTY
OF NASSAU; DIRECTOR OF COMMUNITY
SERVICES OF NASSAU COUNTY; NASSAU
COUNTY DEPARTMENT OF MENTAL HEALTH;
PARAMEDIC REARDON; POLICE OFFICER
RUSSELL; JOHN DOE POLICE OFFICER;
JOHN DOE LIEUTENANT POLICE OFFICER;
NASSAU COUNTY POLICE DEPARTMENT;
NASSAU COUNTY; JOHN AND JANE DOES 1-10;
BELLMORE TOWING; KEVIN FRISOLONE,
BELLMORE TOWING; AAA; RICH DOE a/k/a
REPRESENTATIVE OF AAA; and A-1 AUTO,
individually and in official capacity;

                Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Cathy Merola
                    40 Monroe Street
                    Massapequa Park, New York 11762

For Defendants:        No appearances.

SEYBERT, District Judge:

           By Order to Show Cause dated April 15, 2020, the Court

ordered pro se plaintiff Cathy Merola (“Plaintiff”) to show cause

in writing within sixty (60) days from the date of the April 15th

Order why her claims arising from the events alleged to have
 Case 2:20-cv-00491-JS-SIL Document 6 Filed 07/29/20 Page 2 of 5 PageID #: 33



occurred during the period January 27, 2017 through February 7,

2017 are not barred by the applicable statute of limitations.

Plaintiff was cautioned that her failure to timely comply with the

April 15th Order would lead to the dismissal of her Complaint with

prejudice.     (See D.E. 5.)     The Court held Plaintiff’s application

to proceed in forma pauperis in abeyance pending her response to

the Order to Show Cause.

             To date, Plaintiff has not responded to the Court’s Order

to Show Cause nor has she otherwise communicated with the Court

since she filed the Complaint on January 28, 2020.                 Upon review

of the application to proceed in forma pauperis, the Court finds

that Plaintiff is qualified, by her financial position, to commence

this action without prepayment of the filing fee.                  Accordingly,

Plaintiff’s application to proceed in forma pauperis is GRANTED.

             However,    given   that   Plaintiff    largely   complains      of

events alleged to have occurred on January 27, 2017, (see Compl.,

D.E. 1), and has not provided a basis for tolling of the statute

of limitations having been given an opportunity to do so, the Court

now finds that Plaintiff’s claims are not timely filed and are

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i-

ii).

             Under New York law, intentional torts are subject to a

one-year   statute      of   limitations    and   Section   1983    claims   are

                                        2
 Case 2:20-cv-00491-JS-SIL Document 6 Filed 07/29/20 Page 3 of 5 PageID #: 34



governed    by   a   three-year   statute   of   limitations.      See   N.Y.

C.P.L.R. §§ 214(5), 215(3); see also Wheeler v. Slanovec, 16-CV-

9065, 2019 WL 2994193, *5 (S.D.N.Y. July 9, 2019) (“[F]ederal

courts in New York apply a three-year statute of limitations for

personal injury actions to § 1983 claims”) (citing Patterson v.

Cty. of Oneida, 375 F.3d 206, 225 (2d Cir. 2004) (holding so for

§ 1983 claims)); Ashjari v. NYNEX Corp., 182 F.3d 898 (2d Cir.

1999) (“Under N.Y. C.P.L.R. § 215(3), claims of assault and battery

. . . must be brought within one year from the date the claim

accrued.”).      In addition, under New York law, “intentional tort

causes of action asserted against municipal defendants must be

commenced within the one–year–and–90–day statute of limitations

contained in General Municipal Law § 50–i.”           Williams v. City of

N.Y., 153 A.D.3d 1301, 1305 (2d Dep’t 2017).             Thus, Plaintiff’s

state law claims asserted in the Complaint for assault, battery,

or any other intentional tort alleged to have occurred during the

period January 27, 2017 and February 7, 2017 are well outside the

one-year statute of limitations given that Plaintiff’s Complaint

was not filed until January 28, 2020.        Insofar as Plaintiff alleges

false   imprisonment     claims   against   municipal    defendants,     such

claims accrued on February 7, 2017 when Plaintiff alleges she was

released.     Thus, such claims are also brought outside the one-year

and 90-day statute of limitations applicable to such claims.

                                      3
 Case 2:20-cv-00491-JS-SIL Document 6 Filed 07/29/20 Page 4 of 5 PageID #: 35



Similarly, it appears that Plaintiff’s Section 1983 claims arising

from conduct alleged to have occurred on January 27, 2017 are also

outside the three-year statute of limitations applicable to such

claims.

           Although     a    statute    of       limitations    generally   may   be

extended under the doctrine of equitable tolling, Plaintiff has

not sufficiently alleged a basis to equitably toll the statute of

limitations.    Accordingly, by Order to Show Cause dated April 15,

2020, Plaintiff was afforded an opportunity to demonstrate a basis

to toll the statute of limitations by responding, in writing,

within sixty (60) days.           The Court’s Order to Show Cause was mailed

to Plaintiff at her address of record and has not been returned to

the Court.     To date, Plaintiff has not responded to the Order to

Show Cause.

           Having provided notice and an opportunity to be heard be

afforded to a pro se litigant prior to dismissing an in forma

pauperis complaint sua sponte as barred by the applicable statute

of limitations as the Second Circuit instructs, see Abbas v. Dixon,

480 F.3d 636, 639-40 (2d Cir. 2007), the Court now finds that

Plaintiff’s    claims       are    barred       by   the   applicable   statute   of

limitations and are thus DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(2).

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith
                                            4
 Case 2:20-cv-00491-JS-SIL Document 6 Filed 07/29/20 Page 5 of 5 PageID #: 36



and therefore in forma pauperis status is denied for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.


                                   SO ORDERED.


                                    /s/ JOANNA SEYBERT
                                   Joanna Seybert, U.S.D.J.

Dated:       July   29 , 2020
             Central Islip, New York




                                      5
